On Motion of Rutledge Councel for the Complainants for Confirming the Decree of this Court in this Cause made the 2d day of March last, The Said Decree drawn up in Form was now read, whereupon and on Debate of the Matter by this Court, the Defendants Counsel being present and Consenting, It is Ordered, That the Said Decree, under the great Seal of this Province and Signed by his Excellency the Governor and the Honorable Members of Council present, be Confirmed and made absolute.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber the 11th March, 1752.
Present, as above.
Upon reading the Humble Petition of Ann Slann Wife of Andrew Slann of this Province Gentleman and Grand Daughter and Devisee of Anne Boone late of Charles Town Widow deceased, praying to have a Trustee appointed in the room of Jospeh Blake Esq. deceased who was appointed Trustee by the Will of Mrs. Anne Boon in behalf of Mrs. Slann and her Children And the said Mrs. Slann attending and and praying that her Husband Andrew Slann might be appointed Trustee in the room of the said Joseph Blake for the benefit of her Self and Children, The Court having duly weighed and Considered the Matter, Ordered that the said Andrew Slann be appointed Trustee on giving proper Security to be approved by the Master of this Court, that the Monies Devised by the said Mrs. Boone be faithfully applied to the uses expressed in the said Will; And it is further Ordered, That after the Security aforesaid is given, that then the Receipt or Acquittance from the said Andrew Slann shall be a sufficient Discharge to the Executor of the said Mrs. Boone for the Monies Devised to the use of the Said Mrs. Slann and her Children by the said Will.
Alexr Stewart Deputy Register in Chancery